Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In the amendment filed 06/21/2022, the following has occurred: claim 1 has been amended. Now, claims 1-15 remain pending.
The previous rejections under 35 U.S.C. 112, second paragraph are withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a) receiving information for registering a plurality of healthcare providers; b) receiving information for registering a human subject, recording for that subject information at least: i. the identity of the subject; and ii. the subject's current physical condition; c) generating and allocating a unique identifier to the human subject and associating such identifier against at least some of the healthcare providers wherein said some of the healthcare providers are deemed relevant to the human subject; d) generating a personalized healthcare plan for the subject based on at least the information i and ii, and recording the healthcare plan against the unique identifier for the subject, the healthcare plan comprising data indicating steps that need to be taken by the subject and by at least one of the deemed relevant healthcare providers in order to achieve compliance with the care plan; e) distributing the healthcare plan to at least one of the deemed relevant healthcare providers for input into the healthcare plan and approval of the healthcare plan and making the healthcare plan, when approved, viewable by at least one of the deemed relevant healthcare providers; f) monitoring and receiving from at least one of the deemed relevant healthcare providers and/or the human subject, and processing the data, such processing sufficient to identify: i) whether the human subject is compliant with the healthcare plan; and ii) whether at least one physical condition of the human subject complies with one or more recorded rule(s); g) generating and at least initiating a message; h) transmitting to the subject and at least one of the deemed relevant healthcare providers, such message comprising;NAI-1505183134vlAttorney Reference: 014531-0002-999Preliminary Amendment dated October 22, 2018 Page 4i) a reminder as to an upcoming or missed action necessary for compliance with the subject's care plan; and/or ii) a report indicative of whether at least one physical condition of the subject complies with a recorded rule; and/or iii) whether a specified action is advisable for the benefit of the subject. 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components.  That is, other than reciting “electronic information,” “a computer system,” “computer recorded data,” “electronic means,” “a computer readable key,” “at least one affiliate computer,” and various instances of “electronic” information/data to perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions, by interactions between humans, or in the mind of a user. For example, but for the recitation of “computer system,” and “electronic information,” registering healthcare providers and a human subject and allocating a unique identifier to the subject associated with some of the healthcare providers could be accomplished through manual record keeping techniques performed in a hospital.  Generating a healthcare plan could then be accomplished by a healthcare provider using a subject’s condition to assign a treatment plan with tasks to be performed by the patient and by a healthcare provider. The healthcare plan could then be manually provided to a healthcare provider for approval.  A healthcare provider of the subject could then use manually collected patient information to determine whether the subject and/or their condition is compliant.  Finally, information related to the compliance, such as an appointment reminder, could be provided to the subject or a healthcare provider.
Claims 2-15 further expand on the healthcare plan creating and modification, information for defining subject goals, defining authorized users, providing a subject profile, and reporting.  These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components for similar reasons as set forth above.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example the claims recite “electronic information,” “a computer system,” “computer recorded data,” “electronic means,” “a computer readable key,” “at least one affiliate computer,” and various instances of “electronic” information/data along with generic network communication such as internet communication.  The written description discloses that the recited computer components encompass generic components including “a main computer system 1 (eg comprising a server or servers) accessible…by way of the internet 4 or a suitable alternative.” (see page 5, lines 4-6). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application. The claims recite a remote device for receiving and transmitting data.  However, this device is recited at a high degree of generality and only involved in insignificant, extra-solution data gathering and transmitting activity.  Additionally, while the claims recite “continuously monitoring” and “real-time” processing of data, these recitations amount to no more than the functions of a general purpose computer component programmed to perform the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vonk, US Patent Application Publication No. 2006/0235280 in view of Higgins, US Patent Application Publication No. 2007/0015974.
As per claim 1, Vonk teaches a computer implemented care process comprising: a) receiving by a computer system electronic information for registering a plurality of healthcare providers in the computer system (see paragraphs 0086-0093; providers are registered in the system by having access to physician extenders); b) receiving by the computer system electronic information for registering a human subject in the computer system, the computer system recording for that subject information at least: i. the identity of the subject (see paragraph 0133); and ii. the subject's current physical condition (see paragraph 0133); c) the computer system generating and allocating a unique identifier comprising at least a computer readable key to the human subject and associating within the computer system such identifier against at least some of the healthcare providers where said some of the healthcare providers are deemed relevant to the human subject (see paragraph 0207; patient number uniquely identifies the patient and the patient’s record, stored in a database (paragraph 0205) and, thus, is a computer readable key; paragraph 0169; patient can be assigned to a specific physician and, thus, the patient identifier also identifies the related physician); d) generating, by the computer system, an electronic personalized healthcare plan for the subject based on at least the information i and ii, and electronically recording, by the computer system, the healthcare plan against the unique identifier for the subject, the healthcare plan comprising computer recorded data indicating steps that need to be taken by the subject and by at least one of the deemed relevant healthcare providers in order to achieve compliance with the care plan (see paragraphs 0142-0144; rules are applied to patient data to generate treatment plan including steps to be taken by providers (e.g. prescriptions) and by the patient (e.g. follow-up visit)); e) t automatically distributing, by the computer system, via electronic means the healthcare plan to at least one affiliate computer associated with at least one of the deemed relevant healthcare providers for input into the healthcare plan and approval of the healthcare plan and making the healthcare plan, when approved, electronically viewable by at least one of the deemed relevant healthcare providers (see paragraph 0146; provider is provided with plan with recommendations which the provider accepts or rejects); f) the computer system configured for monitoring and receiving from the at least one affiliate computer system associated with at least one of the deemed relevant healthcare providers and/or the human subject (see paragraph 0105; remote patient monitoring device transmits patient data that is recorded in the patient’s medical record; paragraph 0082 describes physician data entry for a patient record), and electronically processing the data, such processing sufficient to identify an event - i) whether the human subject is compliant with the healthcare plan; and ii) whether at least one physical condition of the human subject complies with one or more recorded rule(s) of the computer system (see paragraph 0105; monitored patient data such as weight can be processed to see if it exceeds a threshold; since the patient is being treated according to a healthcare plan, this represents both a determination of compliance with the healthcare plan and compliance with one or more recorded rules); g) the computer system generating and at least initiating an electronic message; h) the computer system transmitting to the at least one of the deemed relevant healthcare providers, such electronic message comprising;NAI-1505183134vlAttorney Reference: 014531-0002-999Preliminary Amendment dated October 22, 2018 Page 4i) a reminder as to an upcoming or missed action necessary for compliance with the subject's care plan; and/or ii) a report indicative of whether at least one physical condition of the subject complies with a recorded rule of the computer system; and/or iii) whether a specified action is advisable for the benefit of the subject (see paragraph 0105; provider is notified via an alert if a physical condition (e.g. weight) of the patient complies with a recorded rule (i.e. exceeds a threshold).
Vonk does not explicitly teach the electronic message is transmitted to the subject.  Higgins teaches monitoring patient data for compliance with a treatment plan and sending an electronic message to the patient including a report indicative of whether at least one physical condition of the subject complies with a recorded rule of the computer system (see paragraph 0030; based on statistical analysis of the recorded patient data pertaining to the patient’s treatment program, compliance messages are sent to the patient). Messages can also include recommended or suggested actions for the patient and reminders (see paragraph 0031) It would have been obvious to one of ordinary skill in the art at the time of the invention to include patients in those receiving electronic messages regarding patient treatment in Vonk with the motivation of improving patient compliance with their treatment program within Vonk (see paragraph 0010 of Higgins).
As per claim 2, Vonk teaches the process of claim 1 as described above.  Vonk further teaches the healthcare plan comprises information defining goals, actions and/or events deemed appropriate for the benefit of the subject (see paragraph 0144).
As per claim 3, Vonk teaches the process of claim 1 as described above.  Vonk further teaches step d) incorporates or is preceded by receiving base information in the computer system wherein such base information is indicative of a need and/or a goal of the subject (see paragraph 0137).
As per claim 4, Vonk teaches the process of claim 3 as described above.  Vonk further teaches the base information is received by the computer system electronically (see paragraph 0137).
As per claim 5, Vonk teaches the process of claim 1 as described above.  Vonk further teaches the healthcare plan is electronically generated by the computer system based on a set of rules recorded for the system, and if applicable utilizing the base information (see paragraphs 0145-0146).
As per claim 6, Vonk teaches the process of claim 1 as described above.  Vonk further teaches the computer system has a facility for allowing manual or automatic modification of the healthcare plan by the subject and/or by at least one authorized party (see paragraph 0146; provider can reject recommendations within the plan).
As per claim 7, Vonk teaches the process of claim 6 as described above.  Vonk further teaches the at least one authorized party is one of the healthcare providers which has authorized by the computer system to participate in the healthcare plan for the benefit of the subject (see paragraphs 0086-0090).
As per claim 8, Vonk teaches the process of claim 7 as described above.  Vonk further teaches there are numerous of the healthcare providers authorized by the system to participate in the healthcare plan for the benefit of the subject (see paragraphs 0086-0090).
As per claim 9, Vonk teaches the process of claim 1 as described above.  Vonk further teaches the computer system enables the subject and/or at least one of the healthcare providers to access, via the internet, virtual private network or other local area NAI-1505183134vlAttorney Reference: 014531-0002-999Preliminary Amendment dated October 22, 2018Page 5network (see paragraph 0047), a profile which has been generated and recorded by the computer system for the subject, such profile providing information as to progress and/or history and/or current condition of the subject in relation to the healthcare plan (see paragraph 0204).
As per claim 10, Vonk teaches the process of claim 9 as described above.  Vonk further teaches the subject's profile is password protected (see paragraph 0212).
As per claim 11, Vonk teaches the process of claim 1 as described above.  Vonk further teaches the message referred to at step g) is delivered to the subject and/or to the at least one of the healthcare providers by way of email, SMS, the internet, or a mobile message service (see paragraph 0195; as explained above, this can be accessed through the internet).
As per claim 12, Vonk teaches the process of claim 1 as described above.  Vonk further teaches the electronic data referred to at step f) is received from one or more affiliate computer systems remote from the computer system referred to at step a) and wherein the affiliate computer system(s) is/are associated with one or more of the healthcare providers (see paragraph 0084).
As per claim 13, Vonk teaches the process of claim 1 as described above.  Vonk further teaches information or data passed to and from the computer system referred to at step a) is transmitted via a secure connection in each case (see paragraph 0075).
As per claim 14, Vonk teaches the process of claim 1 as described above.  Vonk further teaches at step f) the computer system referred to at step a) generates and at least initiates the sending of a report providing statistical or population based information on the performance of a plurality of subjects and/or their care providers in terms of compliance with subject healthcare plans and benefits attained through those healthcare plans (see paragraph 0077).
As per claim 15, Vonk teaches the process of claim 1 as described above.  Vonk further teaches at least one of the healthcare providers comprises a physician (see paragraph 0115).

Response to Arguments
In the remarks filed 06/21/2022, Applicant argues that (1) the recited manipulation, detection, and transmission of healthcare data is more than a method of organizing human activity; (2) Vonk does not teach assessing or creating a healthcare plan for compliance by a patient, which is transmitting to a provider and/or patient; (3) the patient number disclosed in Vonk is not analogous to the unique identifier recited in the claims; (4) it would not have been obvious to combine Higgins with Vonk.
In response to argument (1), the examiner respectfully submits that the features highlighted by Applicant are capable of being carried out manually as set forth in the above rejections, which amounts to Certain Methods of Organizing Human activity.  While the claims do recite several computer components carrying out several recited steps, “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application, as set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55.  Furthermore, the specifically argued limitations merely involve the gathering and transmitting of data via electronic means.  Such high-level data gathering and transmission steps amount to no more than insignificant, extra-solution data gathering and transmitting activity, which also does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
In response to argument (2), as acknowledged by Applicant, Vonk at least teaches monitoring the weight of a patient who is being treated to determine if it exceeds a threshold.  As explained in the above rejections, this encompasses determining a subject’s compliance with the treatment they are receiving.  Applicant argues that the claimed invention is capable of carrying out additional healthcare compliance decoctions.  However, the claims only recite determining “whether the human subject is compliant with the healthcare plan.”  The broadest reasonable interpretation of this limitation encompasses a simple healthcare compliance determination, such that represented by patient weight.  Therefore, the examiner respectfully maintains that this feature is encompassed by Vonk.
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As set forth in the above rejections, Higgins teaches detecting whether a patient is compliant and transmitting a message regarding the patient compliance, which has been combined with the teachings of Vonk.
In response to argument (3), the examiner respectfully maintains that the patient identifier disclosed in Vonk is encompassed by the unique identifier recited in the claims.  The unique identifier, as recited, is a “computer readable key” and is used to associate the human subject with healthcare providers.  As explained in the above rejections, the patient identifier described in Vonk is used to associate patients with their records in a database and is, therefore, encompassed by a “computer readable key” because the identifier has to be “computer readable” to be stored in computer memory and displayed on a computer display.  Furthermore, patients, and their identifier, are associated with healthcare providers as shown on the display described at paragraph 0207.  Therefore, the examiner respectfully maintains that the broadest reasonable interpretation of the recited unique identifier encompasses the teachings of Vonk.
In response to argument (4), the motivation to combine the electronic messaging, transmitted to patients, of Higgins with the teachings of Vonk is found within the teachings of Higgins. As noted within Higgins, it would have been desirable to one of ordinary skill in the art at the time of the invention to both detect and send messages regarding patient compliance (see paragraph 0010).  Therefore, this argument is not found to be persuasive.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626


/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626